                                                                                    FILED
                                                                                 IN CLERK'S OFFICE
                                                                            US DISTRICT COURT E.D.N.Y.
UNITED STATES DISTRICT COURT                                                      uao ^
EASTERN DISTRICT OF NEW YORK                                               *                     '
                                                             X

JOSE D.ESTRELLA,
                                                                            BROOKLYN OFFICE
                                       Plaintiff,
                                                                  MEMORANDUM
                         - against -                              DECISION AND ORDER
                                                                  I7-CV-3838(AMD)
NANCY A. BERRYHILL,Acting
Commissioner of Social Security,

                                       Defendant.
                                                             X

ANN M.DONNELLY,United States District Judge:

          The plaintiff appeals the Social Security Commissioner's decision that he is not disabled

for the purposes of receiving disability insurance benefits and Supplemental Security Income

("SSI") under Titles II and XVI ofthe Social Security Act. For the reasons that follow, I deny

the plaintiffs motion for judgment on the pleadings, grant the Commissioner's cross-motion, and

affirm the decision below.


          On July 23, 2012, the plaintiff applied for disability insurance benefits and SSI with an

onset date of February 10, 2010, alleging disability because of diabetes and bipolar disorder (Tr.

203, 207). On December 16, 2014, Administrative Law Judge("ALJ")David Tobias held a

hearing, at which the plaintiff testified. (Tr. 33-51.) At the plaintiffs request, the ALJ held a

supplemental hearing on August 4,2015 so that the plaintiffs attorney could cross-examine the

vocational expert. (Tr. 52-71.) In a January 4, 2016 decision, the ALJ found that the plaintiff

had severe impairments of bipolar disorder, diabetes mellitus, arthralgia, and obesity, but that he

was not disabled because his impairments—individually, or in combination—were not severe

enough to meet or medically equal the criteria listed in the Social Security regulations. (Tr. 16-



'At the hearing, the plaintiff testified with the assistance of a Spanish interpreter. {See Tr. 36.)

                                                             1
20.) The ALJ determined that the plaintiff had the residual functional capacity("RFC")to

perform medium work, except that his work had to be "low stress," could not "involve intense

interpersonal communication," could not require him "to carry out complex duties or

instructions," or "read, write, or communicate in English."(Tr. 20.) ALJ Tobias concluded that

the plaintiff could perform jobs that existed in significant numbers in the national economy—

namely,laundry laborer, general helper, and industrial sweeper or cleaner.(Tr. 26.)

        On April 25,2017,the Appeals Council denied the plaintiffs request for review (Tr. 1-

6), and the plaintiff appealed on June 27,2017(ECF No. 1). Both parties moved forjudgment

on the pleadings. (ECF Nos. 18, 22.)

                                          DISCUSSION


        A district court may set aside a Commissioner's final decision only ifthe decision rests

on legal error or is not supported by substantial evidence on the record as a whole. 42 U.S.C. §

405(g); Talavera v. Astrue,697 F.3d 145, 151 (2d Cir. 2012); Rosa v. Callahan, 168 F.3d 72,77

(2d Cir. 1999). Ifthere is substantial evidence in the record to support the Commissioner's

factual findings, they are conclusive and must be upheld. 42 U.S.C. § 405(g);see Diaz v.

Shalala, 59 F.3d 307, 312(2d Cir. 1995); Alston v. Sullivan, 904 F.2d 122, 126(2d Cir. 1990)

("Where there is substantial evidence to support either position, the determination is one to be

made by the factfinder."). "Substantial evidence" means "more than a mere scintilla. It means

such relevant evidence as a reasonable mind might accept as adequate to support a conclusion."

Richardson v. Perales, 402 U.S. 389,401 (1971)(quoting Consolidated Edison Co. v. NLRB,

305 U.S. 197,229(1938))(internal citation omitted).

        The district court may reject the Commissioner's factual findings "only if a reasonable

factfinder would have to conclude otherwise.^'' Brault v. Soc. Sec. Admin., Comm V, 683 F.3d
443,448(2d Cir. 2012)(emphasis in original)(citation and internal quotation marks omitted).

The district court may not substitute its own judgment for the ALJ's, even if the court "might

justifiably have reached a different result upon a de novo review." Jones v. Sullivan^ 949 F.2d

57,59(2d Cir. 1991)(internal citation omitted). It is for the agency, not the court, to "weigh the

conflicting evidence in the record." Clark v. Comm 'r ofSoc. Sec., 143 F.3d 115,118(2d Cir.

1998).

         On appeal, the plaintiff challenges the ALJ's RFC determination that the plaintiff could

perform "low stress work," which ALJ Tobias defined as not requiring "intense interpersonal

communication" or "carry[ing] out complex duties or instructions." (Tr. 20.) The plaintiff

claims that the ALJ did not account for the plaintiffs inability to maintain attention and

concentration,"make appropriate decisions," handle "normal work stress," or keep a regular

work schedule due to his bipolar disorder, and that the RFC finding is not tailored to the

plaintiffs needs. (ECF No 23 at 16-19.) I disagree.

         The plaintiff argues that the ALJ did not consider the plaintiffs "established mental

limitations;" the plaintiff cites Dr. Johanina McCormick,a consultative examiner, who opined

that the plaintiff could not "maintain attention and concentration,""maintain a regular schedule,"

"perform complex tasks independently,""make appropriate decisions," or "appropriately deal

with stress."^ (Tr. 368.) The plaintiff also relies on the August 2015 mental impairment

questionnaire from plaintiffs treating nurse practitioner, Nora Valencia. Ms. Valencia believed

that the plaintiff would have a noticeable difficulty keeping a regular work schedule because of

his "difficulty leaving his house [and] completing activities of daily living." (Tr. 818.) Ms.


^ The ALJ did not afford all of Dr. McCormick's opinion great weight because "[a]{though part of her
assessment is well supported, her opinion that the claimant cannot maintain a regular schedule is
unsupported and given little weight." (Tr. 23-24.) The plaintiff concludes that the ALJ afforded the rest
of Dr. McCormick's opinion great weight. (ECF No. 23 at 17.)
Valencia did not think that the plaintiff could deal with normal work stress "21 to 41 percent of

the workday" because of his "periods of depression."^ {Id.)

        The plaintiff, however,ignores those portions ofthe opinions that undermine his position.

Both Dr. McCormick and Ms. Valencia stated that the plaintiff could perform simple tasks and

maintain attention and a regular schedule—^precisely the limitations reflected in ALJ Tobias'

RFC determination. For example. Dr. McCormick believed that the plaintiff could "follow and

understand simple directions and instructions" and "perform simple tasks independently."(Tr.

368.) Dr. McCormick also thought that the plaintiff could "relate adequately with others," and

"learn new tasks with help." {Id.) The plaintiff was responsive to questions, cooperative, and he

had adequate "overall presentation" and "social skills;" she also gave the plaintiff a fair

prognosis "given his positive attitude" and "good family support." {Id.\ Tr. 366.) Finally, the

plaintiffs "[t]hought processes [were] coherent and goal directed." (Tr. 366.)

        Similarly, Ms. Valencia stated that the plaintiff was stable and that his ability to "sustain

an ordinary routine without special supervision" was "unlimited or very good," (Tr. 816-18.)

The plaintiff"traveled] alone" and was "able to attend regular mental health appointments."

(Tr. 818-19.) According to Ms. Valencia, the plaintiff was only "moderately" limited in

"restriction[s] of activities of daily living," "difficulties in maintaining social functioning," and

"difficulties in maintaining concentration, persistence, or pace." (Tr. 820.) In her view,the

plaintiff demonstrated "limited but satisfactory" abilities to "understand, remember, and carry

out short and simple instructions,""maintain regular attendance and be punctual,""accept


^ The plaintiff does not challenge the ALJ's conclusion that Ms. Valencia's opinion is entitled to little
weight because she had been treating the plaintifffor only three or four months before she filled out the
questionnaire, her questionnaire was internally inconsistent, and the questionnaire was not supported by
the medical evidence. (Tr. 24.) See Smith v. Comm'r ofSoc. Sec. Admin.,No. 17-CV-1919,2018 WL
1916206,at *2(2d Cir. Apr. 24,2018)(summary order)(affirming the ALJ's decision to give little
weight to a treating opinion where the physician had only seen the claimant four times).
instruction from supervisors or respond appropriately to criticism," and "get along with

coworkers or peers."(Tr. 818-19.)

       Other physicians agreed that the plaintiff could carry out"low stress" work. For example,

on May 21, 2014, Dr. Robert Rubenstein, a staff psychiatrist at the Institute for Family Health,

reported that the plaintiff said he "[felt] good" with medication and slept well. (Tr. 464.) The

plaintiff said that "he [was] feel[ing] better" and "want[ed] to work." (Id.) At the plaintiffs

request. Dr. Rubenstein provided a letter affirming that the plaintiffs condition had improved

and that he was able to work. (Id.) Dr. Rubenstein observed that the plaintiff had a cooperative

attitude, unremarkable mood, appropriate affect, and concrete thought process. (Tr. 465.)

       Because the ALJ's RFC finding is supported by substantial evidence, the plaintiffs

motion is denied on this ground. See Brault^ 683 F.3d at 448(The substantial evidence standard

ofreview, which the district court reviews the Commissioner's decision under is"a very

deferential standard ofreview—even more so than the 'clearly erroneous' standard."(citing

Dickinson v. Zurko, 527 U.S. 150, 153(1999)).

       The plaintiff also claims that the ALJ's "low stress" RFC limitation does not follow SSR

85-15, which provides that "[t]he reaction to the demands of work (stress) is highly

individualized," and that "impairment-related limitations created by an individual's response to

demands of work... must be reflected in the RFC assessment." This regulation does not apply

to this case, because the plaintiff suffers from both exertional and nonexertional limitations; SSR

85-15 applies only to claimants with solely nonexertional limitations. See Roma v. Astrue,468

F. App'x 16,20(2d Cir. 2012)(summary order)("SSR 85-15, descriptively titled 'The Medical-

Vocational Rules as a Framework for Evaluating Solely Nonexertional Impairments,' does not

apply to a case, such as this one, in which the claimant suffers from a combination ofexertional
and non-exertional impairments."(emphasis in original)); Prince v. Colvin, No. 13-CV-7666,

2015 WL 1408411, at *21 (S.D.N.Y. Mar. 27,2015)(same).

         The plaintiff also argues that the ALJ should not have considered the plaintiffs failure to

take his prescribed medication. Specifically, the plaintiff argues that the ALJ discounted the

plaintiffs hospitalizations because they were caused by non-compliance with medication. (ECF

No. 23 at 15.) But ALJ Tobias did not "discount" the plaintiffs hospitalizations; he merely

noted that the plaintiff was hospitalized "when [he] was not compliant with his psychiatric

medication regimen." (Tr. 18.) The plaintiff also claims that the ALJ's credibility finding was

premised on the plaintiffs failure to adhere to his prescribed treatment.(ECF No.23 at 15.) ALJ

Tobias does not appear to have considered a "justifiable cause" for the plaintiffs failure to take

the prescribed medication {see SSR 82-59),"* but any error is harmless since the ALJ also cited

the plaintiffs reported limited ability to carry out daily activities. The ALJ's credibility finding

is supported by substantial evidence. See Suttles v. Colvin^ 654 F. App'x 44,46-47(2d Cir.

2016)(summary order)("[Ajny error was harmless because substantial evidence supported the

ALJ's overall credibility determination.").




^ See also SSR 16-3p("We will not find an individual's symptoms inconsistent with the evidence in the record on
this basis without considering possible reasons he or she may not comply with treatment or seek treatment consistent
with the degree of his or her complaints.").
                                          CONCLUSION


        Accordingly, the plaintiffs motion for judgment on the pleadings is denied, the

Commissioner's cross-motion is granted, and the Commissioner's decision is affirmed. I

respectfully direct the Clerk of the Court to close the case.




SO ORDERED.

                                                        s/Ann M. Donnelly
                                                      Ann M. Donnelly
                                                      United States District Judge


Dated: Brooklyn, New York
       March 26, 2019
